DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/255,171. Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, line 2, it is unclear whether the limitation “a fastening apparatus” is one of the “two fastening apparatuses” of claim 1 or a new limitation. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 4-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10312432 A1 (Applicant’s cited prior art, henceforth referred to as DE ‘432).
	Regarding claim 1, DE ‘432 discloses:
A reach truck (industrial truck, figure 1) comprising: 
	two wheel arms (wheel arms 3, figure 1) each coupled to a load wheel (braking wheels 4, figure 1); 
	a thrust mast (extension masts 5, figure 1) positioned between the wheel arms; 
	a drive unit (drive motor 13, bearing plate 12, drive wheel 11, figure 2) comprising a steerable drive wheel (drive wheel 11); and 
	a counterweight (frame part 1, figure 3, paragraph [0008] of the machine translation, “The frame part, which can be produced by casting, forms a counterweight for the industrial truck.”) comprised of cast iron (paragraph [0014], “A high strength of the frame with at the same time high internal damping of the material is present if the frame part that can be produced by casting consists of nodular cast iron.”) and positioned in a front region (bottom of figure 1) of the reach truck, wherein the counterweight comprises at least one of,
	(a) a step (step 27, figure 3) positioned on a front side (front side A, see annotated figure 3, below) of the reach truck at a mid-height (mid-height B, see annotated figure 3, below) of the counterweight (1) and comprising a horizontal tread (horizontal tread C, see annotated figure 3, below) having a front edge (front edge D, see annotated figure 3, below), 

    PNG
    media_image1.png
    775
    546
    media_image1.png
    Greyscale

Figure 3 of DE ‘432, annotated by Examiner


	Regarding claim 2, DE ‘432 further discloses:
further comprising a base frame (standing masts 2, figure 1) comprising a welded assembly coupled to the wheel arms (paragraph [0019], line 137 “in the present exemplary embodiment, the wheels arms 3 are welded to the standing masts 2.”) and the counterweight (via screw holes 10, figure 2, paragraph [0020], “two screw holes 10 on each of the side legs of the frame part 1, to which the stationary masts 2 of the mast can be screwed.”).  
	Regarding claim 4, DE ‘432 further discloses:
further comprising a driver cab (bars 22, 23, canopy 24, figure 3) comprising a supporting structure (bars 23, figure 3), wherein the counterweight comprises a fastening apparatus (fastening apparatuses on side legs of frame part 1, see annotated figure 2, below, see also figure 3) configured to fasten to the supporting structure.

    PNG
    media_image2.png
    506
    704
    media_image2.png
    Greyscale

Figure 2 of DE 10312432 A1, annotated by Examiner

	Regarding claim 5, DE ‘432 further discloses:
wherein the counterweight (frame part 1) forms a front end (see figure 1, frame part 1 forms the front end of the industrial truck at the bottom of the figure) of the reach truck.  
	Regarding claim 6, DE ‘432 further discloses:
wherein the counterweight (frame part 1) extends over a width (see figure 1, frame part 1 extends across the entire width of the industrial truck from left to right as shown in figure 1) of the reach truck.  
	Regarding claim 7, DE ‘432 further discloses:
wherein the counterweight forms a contour (shape of the front end) of the front side of the reach truck at the height of the tread (frame part 1 forms a contour at the mid-height B as shown in annotated 
	Regarding claim 8, DE ‘432 further discloses:
wherein the tread (tread C, annotated figure 3, above) is delimited laterally (on the right side as shown in figure 3) and backwards (at the back of the step opposite the front edge D shown in annotated figure 3) by a substantially vertically arranged surface of the counterweight (vertical section of frame part 1 extending from the step 27).  
	Regarding claim 9, DE ‘432 further discloses:
wherein the tread (tread C, annotated figure 3, above) measured in a longitudinal direction of the reach truck has a variable depth (very small at left and right ends, larger depth at a mid-point), having a maximum value in a middle portion of the front edge and decreasing more quickly towards a side of the reach truck on which a driver seat (driver’s seat 9, figure 3) is positioned than in an opposite direction.  
	Regarding claim 13, DE ‘432 further discloses:
wherein the counterweight further comprises a skirt (skirt E, annotated figure 3, above) positioned on at least one of a lateral edge and a front edge (skirt E at front edge of frame part 1) of the counterweight, and wherein the skirt (skirt E) and splashguard (splashguard, see annotated figure 2, above) extend downwards from a lower surface (lower surface, annotated figure 2) of the counterweight (frame part 1).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	
	Claims 3, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10312432 A1 (Applicant’s cited prior art, henceforth referred to as DE ‘432) in view of EP 2439166 A1 (Applicant’s cited prior art, henceforth referred to as EP ‘166).
	Regarding claim 3, DE ‘432 teaches:
The reach truck according to claim 2.
	DE ‘342 does not teach:
A bottom plate below the counterweight.
	However, EP ‘166 teaches:
A reach truck with a counterweight, and
further comprising a horizontally arranged bottom plate (bottom plate, annotated figure 4, below) positioned at least partially below the counterweight.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a bottom plate under the counterweight as taught by EP ‘166 to protect the components contained within the counterweight structure. 


    PNG
    media_image3.png
    333
    450
    media_image3.png
    Greyscale

Figure 4 of EP 2439166 A1, annotated by Examiner
	Regarding claim 10, DE ‘432 teaches:
The reach truck according to claim 4.
	DE ‘342 does not teach:
fastening bases which protrude from an underside of the counterweight.
	However, EP ‘166 teaches:
A reach truck with a counterweight (platform portion 48, figure 5), and
wherein the fastening apparatus (bores 51, posts 54, bearings 62) comprises fastening bases (posts 60) which protrude from an underside of the counterweight (posts 60 are in hinged portion 46, which is connected to and set below 48, see figure 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fastening apparatus of EP ‘166 on the reach truck of DE ‘432 for easy, detachable mounting of additional components (i.e. mounting blocks 56 of EP ‘166).
	Regarding claim 11, EP ‘166 further teaches:


    PNG
    media_image4.png
    280
    422
    media_image4.png
    Greyscale

Figure 3 of EP ‘166, annotated by Examiner
	Regarding claim 12, EP ‘166 further teaches:
wherein the fastening bases (posts 60, figure 5) are each configured to engage each of the supporting elements (mounting blocks 56, figure 5).  
	Regarding claim 14, the combination of DE ‘432 and EP ‘166 further teaches:
wherein the splashguard and the skirt (skirt E and splashguard of DE ‘432, shown in annotated figures 2 and 3 of DE ‘432, above) extend downwards to a bottom plate (bottom plate of EP ‘166, shown in annotated figure 4, above).  
	In the combination of DE ‘432 and EP ‘166, the skirt and splashguard of DE ‘432 would be covered by, and extend downward to, the bottom plate of EP ‘166.
	Regarding claim 15, EP ‘166 further teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to leave a gap in the splashguard and seal it partially with a cover as taught by EP ‘166 with the reach truck taught by DE ‘432 for easier access to the drive wheel for maintenance (by leaving a gap in the splashguard ring) and maintaining safety by adding the cover to the gap.
	Regarding claim 16, the combination of DE ‘432 and EP ‘166 further teaches:
wherein the drive wheel cover (cover, annotated figure 4 of EP ‘166) is comprised of cast iron (as the counterweight of DE ‘432 is formed from cast iron, in combination with EP ‘166 that teaches a separate drive wheel cover, the cover of DE ‘432 would also be formed from cast iron).  

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10312432 A1 (Applicant’s cited prior art, henceforth referred to as DE ‘432) in view of Walker (US 5137297 A).
	Regarding claim 17, DE ‘432 teaches:
The reach truck according to claim 1.
	DE ‘432 does not explicitly teach:
wherein the mid-height is 15 cm to 35 cm above a surface on which the reach truck is situated.
	However, Walker teaches:
A vehicle on a surface with a step height of 7.5 inches (equivalent to approximately 19 centimeters, see column 5, lines 66-68, “The Uniform Building Code specifies that steps of a commercial structure should not exceed 7/5 inches in height.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mid-height (where the step is located) of the counterweight of DE .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP-2674387-A1 is cited to show a reach truck with similar structure and step shape of the current application. EP-0650921-A1, JP-H0986894-A, JP-2001151487-A, WO-2014083658-A1, CN-105883682-A, US-5806892-A, US-20040216299-A1, US-20130182237-A1, and US-20150303423-A1 are all cited to show fork lifts or reach trucks with counterweights and varying counterweight structure and mounting methods.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654